Order filed January 27, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00749-CV
                                   ____________

                          MASON SENIOR, Appellant

                                        V.

                       BEVERLY CUMMINGS, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1047644

                                     ORDER

      The notice of appeal in this case was filed September 15, 2014. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. On January 7, 2015, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to file the clerk’s record with the clerk of this court on
or before February 12, 2015. See Tex. R. App. P. 35.3(c). If appellant fails to file
the clerk’s record in accordance with this order, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).



                                      PER CURIAM